DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 06/15/2022 (i. e., the AFCP 2.0 request) and the supplemental amendment filed on 07/01/2022.
Claims 2-4, 6-7 and 9-38 have been canceled.
Claim  39  has been added.
Claims 1, 5, 8 and 39 are pending and allowed in this action.

Prior Art discovered in Search Update

(CN 107872877 A), published to Ma et al., on April 03, 2018 (filed on 2016-09-28) discloses --- a method for configuring a paging zone, the base station and the core network node, the invention claims a terminal configuration of the paging area, the paging zone for paging initiated by the base station, so that the base station when the terminal entering into the special state (light state or deactivated state), it can directly initiating paging to the terminal based on the paging area (see abstract and title). But, the newly discovered prior art does not disclose or fairly teach/suggest the features indicated below as reason for allowance.


Allowable Subject Matter

Claims 1, 5, 8 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art  of record does not disclose or fairly teach/suggest the combined features of --- receive the tracking area list sent by a core network device; wherein the tracking area list is carried in context information of the terminal device; and send information of the target paging area to the terminal device, to enable the terminal device to trigger the access network device to reconfigure a paging area for the terminal device when the terminal device determines that the terminal device has moved out of the target paging area --- as recited in or within the context of, particularly, claims 1 and 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        7/6/2022